DETAILED ACTION
This office action is in response to amendment filed on 6/30/2022.
Claims 1, 10 and 17 are amended.
Claims 1 – 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6, 7, 10 – 14, 15 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20190108049, prior art part of IDS dated 11/4/2021, hereinafter Singh), in view of Singhal (US 20210271489).

As per claim 1, Singh discloses: A method comprising: 
receiving a request at a proxy service from a first client, via a first network communication, to submit a first job to a cluster; sending, by the proxy service, a request to an orchestration system to launch an orchestration system job in a container, the container encapsulating the first job that the client requested the proxy service to submit, (Singh [0036]: “customers 202 of a computing resource service provider communicating through a front-end service 204 manage one or more containers within one or more container instances 218”; [0038]: “customer may launch one or more clusters and then manage user and application isolation within each cluster through the front-end service 204”; [0090]: “a computing resource service provider receives a software image from a customer of the computing resource service provider”; [0096]: “the computing resource service provider receives a request to run one or more tasks in accordance with information specified in the task definition obtained in 604. In some cases, the request may specify which container instances in which to run the one or more tasks”; [0021]: “each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events”.)
and managing the first job externally to the first client, including to start the first job running on the cluster via a client process run on a job client in the container; (Singh [0023]: “Upon receiving a request to start the tasks of the task definition, a scheduler may determine, according to a placement scheme, which software container instances within the cluster to run the tasks… The container agents may be configured to start the tasks within their respective software container instances. In some embodiments, a telemetry agent may be configured to collect data, such as control group metrics and log event information about the running software containers, and report that data to a telemetry service. The telemetry service may allow the customers to monitor the states of software containers within their container instances, and customers may specify, via the telemetry service, actions to perform in response to various container events and criteria for raising alerts based on the collected data”.)
and receiving state information regarding the orchestration system job sent by the [container] to the proxy service; (Singh [0098]: “Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events”)

Singh did not explicitly disclose:
the container including a launcher wrapper that launches the job client; 

However, Singhal
the container including a launcher wrapper that launches the job client; (Singhal [0028] – [0029].)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Singhal into that of Singh in order to have the container including a launcher wrapper that launches the job client. Singh teaches that containers can be instantiated to execute tasks for the customers, while Singhal teaches the claimed limitations are commonly known and utilized property for container deployment, such combination merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 2, Singh and Singhal further teach:
The method defined in claim 1 further comprising: storing, under control of the proxy service, job identification information to identify the first job and one or both of status and log information regarding the first job produced by the job client in the container; and enabling access, to the first client, to status and/or log information regarding the first job produced by the job client in the container. (Singh [0068] and [0098].)

As per claim 3, Singh and Singhal further teach:
The method defined in claim 1 further comprising: receiving a call back from the container with information indicating the orchestration system job is running; 34receiving a heartbeat messages from the container indicating the orchestration system job is running; and receiving one or more logs emitted by the job client. (Singh [0067])


As per claim 4, Singh and Singhal further teach:
The method defined in claim 1 wherein sending the request to the orchestration system to launch the orchestration system job comprises launching a container that encapsulates the first job. (Singh [0092]: “In 606, the container instances may be instantiated”.)

As per claim 6, Singh and Singhal further teach:
The method defined in claim 1 wherein the first job is a batch job. (Singh [0039]: “For example, a customer may use a first cluster for launch services and may use a second cluster for executing batch jobs”.)  

As per claim 7, Singh and Singhal further teach:
The method defined in claim 1 wherein the request is an HTTP request. (Singh [0044]) 

As per claim 10, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 11, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer readable storage media variant of claim 1 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer readable storage media variant of claim 2 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer readable storage media variant of claim 3 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer readable storage media variant of claim 4 and is therefore rejected under the same rationale.

Claims 5, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Shau, and further in view of Deshpande et al (US 20090089809, hereinafter Deshpande).

As per claim 5, Singh and Singhal did not teach:
The method defined in claim 4 wherein the encapsulated job includes hooks for one or more operations for the cluster to perform
However, Deshpande teaches:
The method defined in claim 4 wherein the encapsulated job includes hooks for one or more operations for the cluster to perform. (Deshpande [0060])
 It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Deshpande into that of Singh and Singhal in order to have the encapsulated job includes hooks for one or more operations for the cluster to perform. Deshpande teaches that the claimed element is merely commonly known and used in grid computing, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 14, it is the system variant of claim 5 and is therefore rejected under the same rationale.

As per claim 21, it is the non-transitory computer readable storage media variant of claim 5 and is therefore rejected under the same rationale.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Singhal;, and further in view of Shau et al (US 20150264122, prior art part of IDS dated 11/4/2021, hereinafter Shau).

As per claim 8, the Singh and Singhal did not teach:
The method defined in claim 1 wherein the cluster is a Hadoop cluster.
However, Shau teaches:
The method defined in claim 1 wherein the cluster is a Hadoop cluster. (Shau [0023]: Hadoop cluster.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shau into that of Singh and Singhal in order to have the cluster being a Hadoop. It is merely an obvious design choice to use Kubernetes over other similar solutions and is therefore rejected under 35 USC 103.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Shau, and further in view of Hsu et al (US 20180219877, hereinafter Hsu).

As per claim 9, the Singh and Singhal did not teach:
The method defined in claim 1 wherein the orchestration system is Kubernetes.
However, Hsu teaches:
The method defined in claim 1 wherein the orchestration system is Kubernetes. (Hsu [0025])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsu into that of Singh and Shau in order to have the orchestration system is Kubernetes. It is merely an obvious design choice to use Kubernetes over other similar solutions and is therefore rejected under 35 USC 103.

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Shau, and further in view of Shau and Hsu. 

As per claim 16, Singh and Singhal did not teacj:
The system defined in claim 10 wherein the cluster is a Hadoop cluster and the orchestration system is Kubernetes.  

However, Shau teaches 
wherein the cluster is a Hadoop cluster. (Shau [0023]: Hadoop cluster.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shau into that of Singh and Singhal in order to have the cluster being a Hadoop. It is merely an obvious design choice to use Kubernetes over other similar solutions and is therefore rejected under 35 USC 103.

Hsu teaches:
and the orchestration system is Kubernetes. (Hsu [0025])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsu into that of Singh, Singhal and Shau in order to have the orchestration system is Kubernetes. It is merely an obvious design choice to use Kubernetes over other similar solutions and is therefore rejected under 35 USC 103.

As per claim 22, Singh and Singhal further teach:
The computer readable storage media defined in claim 17 wherein the first job is a batch job (Singh [0039]: “For example, a customer may use a first cluster for launch services and may use a second cluster for executing batch jobs”), the request is an HTTP request (Singh [0044]), 

Singh and Singhal did not teach:
wherein the cluster is a Hadoop cluster and the orchestration system is Kubernetes.  

However, Shau teaches 
wherein the cluster is a Hadoop cluster. (Shau [0023]: Hadoop cluster.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shau into that of Singh and Singhal in order to have the cluster being a Hadoop. It is merely an obvious design choice to use Kubernetes over other similar solutions and is therefore rejected under 35 USC 103.

Hsu teaches:
and the orchestration system is Kubernetes. (Hsu [0025])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsu into that of Singh, Singhal and Shau in order to have the orchestration system is Kubernetes. It is merely an obvious design choice to use Kubernetes over other similar solutions and is therefore rejected under 35 USC 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196